Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-21724 Registrant Name: NicholasApplegate International & Premium Strategy Fund Address of Principal Executive Offices: 1345 Avenue of the Americas New York, New York 10105 Name and Address of Agent for Service: Lawrence G. Altadonna  1345 Avenue of the Americas New York, New York 10105 Registrants telephone number, including area code: 212-739-3371 Date of Fiscal Year End: February 28, 2009 Date of Reporting Period: May 31, 2008 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments May 31, 2008 (unaudited) Shares Value* COMMON STOCK92.7% Australia6.3% Banking1.3% Commonwealth Bank of Australia $2,794,414 Commercial Services0.6% 189,217 Downer EDJ Ltd. 1,301,056 Healthcare & Hospitals2.1% CSL Ltd. Metals & Mining1.9% BHP Billiton Ltd. Newcrest Mining Ltd. Rio Tinto Ltd. Retail0.4% 33,495 Woolworths Ltd. 886,242 Belgium1.2% Chemicals0.7% Tessenderlo Chemie NV Transportation0.5% Euronav NV Bermuda0.7% Holding Companies0.2% First Pacific Co. Real Estate0.5% Kerry Properties Ltd. Cayman Islands0.5% Telecommunications0.5% Hutchison Telecommunications International Ltd. Denmark1.8% Building/Construction0.6% FLSmidth & Co. A/S Energy0.3% 4.800 Vestas Wind System A/S 659,125 Pharmaceuticals0.9% Novo Nordisk AS, Class B Finland2.6% Automotive0.3% Nokian Renkaat Oyj Telecommunications2.3% Nokia Oyj France6.3% Automotive0.4% Peugeot S.A. Banking1.3% BNP Paribas Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments May 31, 2008 (unaudited) Shares Value* France (continued) Machinery1.1% Alstom S.A. $2,468,708 Oil & Gas1.4% Total S.A. (a) Telecommunications1.6% France Telecom S.A. Utilities0.5% Electricite de France Germany9.4% Automotive3.0% DaimlerChrysler AG Volkswagen AG Chemicals3.1% BAYER AG K & S AG Financial Services1.0% Deutsche Boerse AG Utilities2.3% E.ON AG RWE AG Greece0.8% Banking0.8% National Bank of Greece S.A. Hong Kong1.6% Airlines0.4% Cathay Pacific Airways Ltd. Real Estate1.2% Hang Lung Group Ltd. New World Development Ltd. Ireland0.4% Financial Services0.4% Irish Life & Permanent PLC Italy2.6% Energy1.4% Enel SpA Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments May 31, 2008 (unaudited) Shares Value* Italy (continued) Utilities1.2% Eni SpA $2,728,863 Japan14.7% Automotive2.4% Hino Motors Ltd. Tokai Rika Co., Ltd. Toyota Motor Corp. Banking0.6% Resona Holdings, Inc. Building/Construction0.7% Daikin Industries Ltd. Consumer Products1.3% Nintendo Co., Ltd. (a) Sankyo Co., Ltd. Diversified Manufacturing0.3% Nikon Corp. Electronics0.4% Mitsumi Electric Co., Ltd. Financial Services0.7% Promise Co., Ltd. Food & Beverage0.3% Kirin Brewery Co., Ltd. Machinery0.5% Shima Seiki Manufacturing Ltd. Multi-Media0.3% Jupiter Telecommunications Co., Ltd. (b) Pharmaceuticals0.5% Astellas Pharma, Inc. Daiichi Sankyo Co., Ltd. Telecommunications1.7% KDDI Corp. Nippon Telegraph & Telephone Corp. NTT DoCoMo, Inc. Tobacco0.2% 81 Japan Tobacco, Inc. Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments May 31, 2008 (unaudited) Shares Value* Japan (continued) Transportation2.6% 86 East Japan Railway Co. $663,034 Kawasaki Kisen Kaisha Ltd. Mitsui OSK Lines Ltd. Nippon Yusen KK Wholesale2.2% Sojitz Corp. Sumitomo Corp. (a) Luxembourg0.7% Consumer Products0.7% Oriflame Cosmetics S.A. Norway3.8% Banking1.6% DnB NOR ASA Chemicals2.2% Yara International ASA Singapore0.5% Airlines0.5% Singapore Airlines Ltd. Spain6.6% Banking2.5% Banco Santander Central Hispano S.A. Building/Construction0.2% ACS Actividades Construcciones y Servicios S.A. Telecommunications2.8% Telefonica S.A. Utilities1.1% Iberdrola S.A. Sweden1.2% Banking0.7% Nordea Bank AB Tobacco0.5% Swedish Match AB Switzerland5.1% Building/Construction1.5% ABB Ltd. (b) Insurance2.2% Zurich Financial Services AG Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments May 31, 2008 (unaudited) Shares Value* Switzerland (continued) Pharmaceuticals1.0% Roche Holdings AG $2,184,649 Retail0.4% Swatch Group AG United Kingdom25.9% Banking2.1% Barclays PLC Royal Bank of Scotland Group PLC (a) Standard Chartered PLC Building/Construction0.6% Amec PLC Consumer Products0.4% Aggreko PLC Financial Services0.3% ICAP PLC Food & Beverage4.4% Diageo PLC Unilever PLC WM Morrison Supermarkets PLC (a) Healthcare & Hospitals0.6% SSL International PLC Insurance1.3% Old Mutual PLC Standard Life PLC Manufacturing1.8% Charter PLC (b) Cookson Group PLC Metals & Mining3.3% Anglo American PLC BHP Billiton PLC Rio Tinto PLC Oil & Gas5.1% BP PLC Royal Dutch Shell PLC (a), Class A Class B Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments May 31, 2008 (unaudited) Shares Value* United Kingdom (continued) Pharmaceuticals1.6% AstraZeneca PLC $2,967,319 GlaxoSmithKline PLC Telecommunications2.2% Vodafone Group PLC Tobacco1.5% British American Tobacco PLC Imperial Tobacco Group PLC Transportation0.7% Stagecoach Group PLC Total Common Stock (cost$220,335,126) RIGHTS0.1% United Kingdom0.1% Tobacco0.1% Imperial Tobacco Group PLC (b) (cost$187,520) Principal Amount REPURCHASE AGREEMENT3.4% $7,650 State Street Bank & Trust Co., dated 5/30/08, 1.65%, due 6/2/08, proceeds $7,651,052; collateralized by Fannie Mae, 6.00%, due 4/30/37, valued at $7,808,850 including accrued interest (cost$7,650,000) Total Investments before call options written (cost$228,172,646) 96.2% Contracts CALL OPTIONS WRITTEN (b) (0.8)% DAX Index (OTC), strike price 6,908, expires 6/6/08 ) strike price 7,097, expires 6/13/08 ) strike price 7,175, expires 6/20/08 ) Nicholas-Applegate International & Premium Strategy Fund Schedule of Investments May 31, 2008 (unaudited) Contracts Value* Dow Jones  Stoxx 50 Price Index (OTC), strike price 3,862, expires 7/18/08 $(172,818 ) strike price 3,894, expires 7/3/08 ) strike price 3,896, expires 6/20/08 ) strike price 3,958, expires 7/11/08 ) FTSE 100 Index (OTC), strike price £6,249, expires 6/6/08 ) strike price £6,258, expires 6/13/08 ) strike price £6,301, expires 6/20/08 ) strike price £6,387, expires 7/3/08 ) strike price £6,395, expires 6/27/08 ) Nikkei Index (OTC), strike price ¥14,574, expires 7/18/08 ) strike price ¥14,692, expires 6/20/08 ) strike price ¥14,802, expires 6/27/08 ) strike price ¥14,947, expires 7/25/08 ) strike price ¥15,026, expires 7/11/08 ) Swiss Market Index (OTC), strike price CHF 7,807, expires 7/3/08 ) Total Call Options Written (premiums received$2,259,982) ) Total Investments net of call options written (cost$223,107,657) (c) 95.4% Other assets less other liabilities4.6% Net Assets100.0% $220,450,464 Notes to Schedule of Investments: * Portfolio securities and other financial instruments for which market quotations are readily available are stated at market value. Portfolio securities and other financial instruments for which market quotations are not readily available or if a development/event occurs that may significantly impact the value of a security, are fair valued, in good faith, pursuant to guidelines established by the Board of Trustees or persons acting at their discretion pursuant to procedures established by the Board of Trustees. The Funds investments, including over-the-counter options, are valued daily using prices supplied by an independent pricing service or dealer quotations, or by using the last sale price on the exchange that is the primary market for such securities, or the last quoted mean price for those securities for which the over-the-counter market is the primary market or for listed securities in which there were no sales. Independent pricing services use information provided by market makers or estimates of market values obtained from yield data relating to investments or securities with similar characteristics. Exchange traded options are valued at the settlement price determined by the relevant exchange. Short-term securities maturing in 60 days or less are valued at amortized cost, if their original term to maturity was 60 days or less, or by amortizing their value on the 61st day prior to maturity, if the original term to maturity exceeded 60 days. The prices used by the Fund to value securities may differ from the value that would be realized if the securities were sold. The Funds net asset value (NAV) is normally determined daily as of the close of regular trading (normally, 4:00 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open for business. The prices of certain portfolio securities or other assets may be determined at a time prior to the close of regular trading on the NYSE. When fair valuing securities, the Fund may, among other things, consider significant events (which may be considered to include changes in the value of U.S. securities or securities indices) that occur after the close of the relevant market and before the time the Funds NAV is calculated. With respect to certain foreign securities, the Fund may fair value securities using modeling tools provided by a third-party vendor. The Fund has retained a statistical research service to assist in determining the fair value of foreign securities. This service utilizes statistics and programs based on historical performance of markets and other economic data to assist in making fair value estimates. Fair value estimates used by the Fund for foreign securities may differ from the value realized from the sale of those securities. Fair value pricing may require subjective determinations about the value of a security or other assets, and fair values used to determine a Funds NAV may differ from quoted or published prices, or from prices that are used by others, for the same investments. In addition, the use of fair value pricing may not always result in adjustments to the prices of securities or other assets held by the Fund. (a) All or partial amount segregated as collateral for call options written. (b) Non-income producing. (c) Securities with an aggregate value of $202,424,284, representing 91.8% of net assets, have been valued utilizing modeling tools provided by a third-party vendor as described in the footnote above. Glossary: CHFSwiss Franc OTCOver-the-Counter ¥Japanese Yen Euro £British Pound Other Investments: (1) Transactions in options written for the three months ended May 31, 2008: Contracts Premiums Options outstanding, February 29, 2008 $2,205,568 Options written Options terminated in closing transactions ) ) Options expired ) ) Options outstanding, May 31, 2008 $2,259,982 Fair Value Measurements Effective March 1, 2008, the Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). This standard clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of the fair value measurements. The three levels of the fair value hierarchy under FAS 157 are described below: Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used at May 31, 2008 in valuing the Funds investments carried at value: Investments in Valuation Inputs Securities Level 1 - Quoted Prices $138,008 Level 2 - Other Significant Observable Inputs 210,074,284 Level 3 - Significant Unobservable Inputs  Total $210,212,292 Item 2.Controls and Procedures (a)The registrants President & Chief Executive Officer and Treasurer, Principal Financial & Accounting Officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a -3(c))), are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this document. (b)There were no significant changes in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d))), that occurred during the registrants last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3.Exhibits (a)Exhibit 99.302 Cert.  Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:NicholasApplegate International & Premium Strategy Fund By/s/ Brian S. Shlissel President & Chief Executive Officer Date:July 28, 2008 By/s/ Lawrence G. Altadonna Treasurer, Principal Financial & Accounting Officer Date:July 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Brian S. Shlissel President & Chief Executive Officer Date:July 28, 2008 By/s/ Lawrence G. Altadonna
